

CONFIDENTIAL TREATMENT REQUESTED. CONFIDENTIAL PORTIONS
 OF THIS DOCUMENT HAVE BEEN REDACTED AND HAVE BEEN SEPARATELY
 FILED WITH THE COMMISSION.
 
 
 





 
CONFIDENTIAL TREATMENT


--------------------------------------------------------------------------------



CO-PROMOTION AGREEMENT


This CO-PROMOTION AGREEMENT (“Agreement”) dated as of April 3, 2006 (the
“Effective Date”), by and between TEAMM Pharmaceuticals, Inc. a Florida
corporation with offices located at 2501 Aerial Center Parkway, Morrisville, NC
(“TEAMM”) and Exaeris, Inc. a Delaware corporation with offices located at 403
Gordon Dr, Exton, PA 19341 (“Exaeris”)


WITNESSETH:


WHEREAS, TEAMM markets and promotes the pharmaceutical product MD Turbo™
(including any improvements, modifications, revisions and anticipated related
products, collectively the “Product”) to a physician audience which focuses on
Primary Care and Respiratory specialties.


WHEREAS, TEAMM desires to expand the detailing and promotion of the Product to
additional physician audiences;


WHEREAS, Exaeris desires to detail and promote the Product to prescribers
including * * * (the “Exaeris Prescribers”) other than the physicians called on
by TEAMM (the “TEAMM Prescribers”).


NOW, THEREFORE, for and in consideration of the mutual covenants and promises
hereinafter contained, the parties hereto do intend to be legally bound hereby,
do hereby agree as follows:



ARTICLE 1
DEFINITIONS


The following terms shall, for purposes of this Agreement, have the meanings
designated to them under this Article unless otherwise specifically indicated.



1.1  
“Act” shall mean the Federal Food, Drug and Cosmetic Act, as amended, and
regulations promulgated thereunder.




1.2  
“Affiliates” shall means with respect to a Party (a) corporation or business
entity of which fifty percent (50%) or more of the securities or other ownership
interests representing the equity, the voting stock, or general partnership
interest are owned, controlled or held, directly or indirectly, by the Party; or
(b) any corporation or business entity which, directly or indirectly, owns,
controls or holds fifty percent (50%) or more of the securities or other
ownership interests representing the equity, the voting stock or, if applicable,
the general partnership interest, of the Party; or (c) any corporation or
business entity of which fifty percent (50%) or more of the securities or other
ownership interests representing the equity, the voting stock or general
partnership interest are owned, controlled or held, directly or indirectly, by a
corporation or business entity.

 
CONFIDENTIAL TREATMENT


--------------------------------------------------------------------------------


 

1.3  
“Co-Promotion Date” is the date the TEAMM and Exaeris sales force begin
detailing the Product.




1.4  
“Commercial Oversight Committee” shall be a committee consisting of one
representative appointed by TEAMM and one representative appointed by Exaeris.
The Oversight Marketing Committee shall perform the functions delegated to it
herein.




1.5  
“Contract Year” shall mean a period of twelve (12) successive calendar months
during the term of this Agreement; provided, however, the parties agree that the
first Contract Year shall commence on the Launch Date and extend for 12
consecutive months.




1.6  
“Detail” or “Detailing” shall mean, with respect to the Product, face-to-face
activity undertaken by a Sales Representative during a sales call on licensed
physicians to the “TEAMM Prescribers” or “Exaeris Prescribers” , in such
physicians’ offices or hospitals (excluding national conventions and other forms
of communication not involving face-to-face contact by such sales
representative), of describing the indicated uses, safety, effectiveness,
contraindications, side effects, warnings and other relevant characteristics of
the Product, in a fair and balanced manner consistent with the requirements of
the Act, and when samples of the Product are provided to such licensed
physicians, such action shall be evidenced by a sample form signed by the
licensed physician, all in an effort to increase physician prescribing
preferences of the Product for its indicated uses.

 

1.7  
“Exaeris Percentage” is that percentage calculated by taking the number of
prescriptions that are credited to the Exaeris Prescribers divided by the total
number of prescriptions written for the Product by both Exaeris Prescribers and
TEAMM Prescribers in the same measurement period.




1.8  
“Exaeris Prescribers” shall mean those physicians that TEAMM and Exaeris have
agreed will be Detailed by Exaeris Sales Representatives and will be used for
determining Exaeris Percentage of prescriptions for purposes of compensation.




1.9  
“First Detailing Year” shall mean a period commencing on the Co-Promotion Date
and ending approximately one year thereafter on the first day of the first full
calendar month following the Co-Promotion Date. The Second through Last
Detailing Years shall be successive one year periods which commence on the
annual anniversary date of the first day of the first full calendar month
following the Co-Promotion Date.




1.10  
“FDA” shall mean the United States Food and Drug Administration, or any
successor entity thereto.


CONFIDENTIAL TREATMENT

2

--------------------------------------------------------------------------------


 

1.11  
“Invoiced Sales” shall mean, * * *




1.12  
“Launch” for purposes of this Agreement, shall mean the initial date that
Product is shipped and invoiced to TEAMM’s customers.




1.13  
“Marketing Plan” shall mean for the Product, the marketing objectives,
strategies and tactics and non-binding financial projections, including but not
limited to, unit and dollar sales forecasts, advertising and promotion budgets,
projections for sample quantities and cycle ship dates for such sample
quantities, target audience and amendments from time to time thereto, developed
and written by TEAMM.




1.14  
“Minimums” shall mean the minimum amount of measurements listed in Article 10.2
(including but not limited to number of Sales Representatives, number of
details, number of physicians detailed, percent of prescriptions generated) to
meet contract obligations.

 

1.15  
“Net Quarter Sales” of Product or “Net Year Sales” shall be * * *.




1.16  
“Net Sales” shall mean the price charged by TEAMM for the Product in bona fide
arm's length sales to unaffiliated parties in the United States after deduction
of the following items: * * *



Such amounts shall be determined from TEAMM’s books and records which TEAMM
shall maintain in accordance with generally accepted accounting principles
(GAAP) consistently applied.



1.17  
“Net, Net Sales” shall mean * * *




1.18  
“Person” shall mean a natural person, a corporation, a partnership, a limited
liability company, a trust, a joint venture, any government authority or any
other entity or organization.




1.19  
“Prescriber Data” shall mean the Wolters Kluwer (previously known as NDC)
Prescriber data publication compiled and published by Wolters Kluwer containing
prescription data by prescribing physician.




1.20  
“Primary Detail” shall mean a detail on a product that is given as first product
message and greatest emphasis in a sales call




1.21  
“Product” shall mean MD Turbo in finished package form marketed, distributed and
sold by TEAMM as of the Effective Date




1.22  
“Product Contribution/Co-Promotion Payment” shall mean Net, Net Sales less a
fixed distribution cost of *** and a fixed administrative cost of ***, both
applied against invoiced sales.

 
CONFIDENTIAL TREATMENT

3

--------------------------------------------------------------------------------


 

1.23  
“Product Development Agreement” shall mean the Product Development Agreement
dated January 24, 2003 and as amended, between TEAMM Pharmaceuticals, Inc. and
Respirics, Inc. which provides for the license to TEAMM Pharmaceuticals to
market MD Turbo.




1.24  
“Product Labeling” shall mean (a) the full prescribing information for the
Product and (b) all labels and other written, printed or graphic matter upon any
container, wrapper or any package insert or outsert with or for the Product.




1.25  
“Promote”, “Promotion”, “Promoting” or “Promotional” shall mean, with respect to
the Product, those activities and obligations other than Detailing, to encourage
sales of Product including but not limited to journal advertising, direct mail
programs, convention exhibits and other forms of advertising and promotion
specified in the Marketing Plan.




1.26  
“Product Promotional Materials” shall mean all sales representative training
materials and all other printed, graphic, audio and video matter including but
not limited to sales aids, study reprints, journal advertisements, direct mail
and sales reminder aids (e.g. scratch pads, pens, and other such items) intended
for use or used by representatives of either Exaeris or TEAMM in connection with
Promotion or Detailing of the Product.




1.27  
“Quarter” shall mean a period of three (3) successive calendar months during the
term of this Agreement. The first Contract Quarter shall commence upon the first
day of the first quarter after the launch of the “product” (i.e. January, April,
July or September). For purposes of this Agreement, should the Co-Promotion Date
not fall on the first day of the quarter, the beginning period may include more
than three months.

 
CONFIDENTIAL TREATMENT

4

--------------------------------------------------------------------------------





1.28  
“Quarter Sales” of Product shall mean the amount invoiced and recognized for the
Products in the Territory during the respective period. For purposes of this
agreement, product shipped in the last three days of a quarter are recognized in
the following quarter.




1.29  
“Respirics” (Respirics, Inc.) shall mean the developer and holder of the
trademark(s) and patents for MD Turbo.




1.30  
“Sales Representative(s)” shall mean an individual(s) in a sales function whose
primary responsibility is to present the Product and who will be engaged in
Detailing of the Product to health care professionals hereunder.




1.31  
“Sample(s)” or “Sampling Program” shall mean a MD Turbo or a MD Turbo Kit
(includes a MD Turbo, mouth pieces and placebo inhaler) given to a healthcare
professional for their use in demonstrating the device to patients.




1.32  
“Second Detail Position” shall mean a detail on a product that is given as
second product message and consist of but not limited to, a full product detail
on features, benefits and positioning statement.




1.33  
“Specifications” shall mean the specification for manufacturing and testing the
Product as set forth in the approved 510(k)and any supplement or amendments
thereto.




1.34  
“TEAMM Prescribers” shall mean those physicians detailed by TEAMM Sales
Representatives as listed on Schedule A attached hereto and will be used for
determining TEAMM Percentage of prescriptions. Schedule A may be updated from
time to time by written notice from TEAMM to Exaeris.




1.35  
“Territory” shall mean the United States of America, its territories and
possessions herein.




1.36  
“Trademarks” shall mean those trademarks and trade names, whether or not
registered in the United States, trade dress and packaging which (a) are owned
by either TEAMM or Respirics and are set forth in Exhibit 2 attached hereto and
(b) are applied to or used with the Product or any Product Promotional
materials.

  
ARTICLE 2
APPOINTMENT



2.1  
TEAMM hereby enters into a non-exclusive co-promotion agreement and appoints
Exaeris as its co-promotion marketing partner for the promotion of the Product
in the United States and Exaeris hereby accepts such appointment to co-promote
the Product in the United States in accordance with the terms and conditions
hereof. Notwithstanding the foregoing, TEAMM shall retain the right to also
promote the Product itself in the United States.

 
CONFIDENTIAL TREATMENT

5

--------------------------------------------------------------------------------


 

2.2  
The Product will be sold only under TEAMM’s NDC number and therefore all sales
will be recorded on TEAMM’s books and TEAMM will assume all responsibility for
filing all reports required for each prescription NDC.




2.3  
Subject to the provisions of and during the term of this Agreement, Exaeris
shall use reasonable commercial efforts consistent with accepted business
practices and legal requirements to deploy its Sales Representatives to Detail
the Product in the United States in such a manner and with such expedition as
Exaeris itself would have adopted in Detailing a pharmaceutical product of its
own taking into account the fact that TEAMM’s Sales Representatives will be
Detailing and Promoting the Product in conjunction with Exaeris Sales
Representatives and under the terms of this Agreement.




2.4  
TEAMM shall have the final authority on all prices and pricing strategies
relating to the Product. TEAMM agrees to discuss with Exaeris, any proposed
changes to pricing or pricing strategies prior to implementation.




2.5  
TEAMM reserves the right to enter into one or more co-promotion agreement(s)
that would expand or supplement the geographic or prescriber base being Detailed
on the Product, whether to include territories or prescribers not currently
Detailed on the Product or to expand or intensify Detailing coverage. The
planned addition of other co-promotion partners or expansion of territories will
be discussed in advance with Exaeris to determine whether Exaeris has both the
desire and the resources to assume responsibility for any expansion territory or
expansion prescriber base other than that expansion by TEAMM’s sales force or
TEAMM Prescriber List. In any event, the addition of any such expansion
territory or prescriber base shall be by and in accordance with written
agreement of TEAMM and Exaeris.

 
ARTICLE 3
SERVICES PROVIDED BY TEAMM



3.1  
TEAMM shall be responsible for all Product marketing and Product distribution,
and shall carry out such responsibilities in accordance with the terms and
conditions of this Agreement.




3.2  
TEAMM shall at its sole expense (except as otherwise expressly provided herein)
have responsibility for performing the activities set forth below:




 
(a)
Contract for the manufacture of the Product and Samples, or arrange through
Respirics for a third-party to contract manufacture the Product and Samples, in
accordance with its established procedures in trade and Sample packs.




 
(b)
Maintain trade pack inventories of Product in accordance with inventory
management systems TEAMM uses for other products of similar status and exposure
in the marketplace.

 
CONFIDENTIAL TREATMENT

6

--------------------------------------------------------------------------------



 
(c)
Communicate with the FDA in accordance with the Act for all Adverse Drug
Experience Reports relating to Product.




 
(d)
Distribute the Product pursuant to orders received from TEAMM’s wholesaler
customers, its other direct customers or such other customers as may be mutually
agreed upon by the parties hereto, in accordance with TEAMM’s normal business
practices.




 
(e)
Invoice customers, collect payments, administer cash discounts for prompt
payment and carry accounts receivable for the Product sold to TEAMM’s wholesaler
customers, its other direct customers or such other customers as may be mutually
agreed upon by the parties hereto, all in accordance with TEAMM’s normal
business practices.




 
(f)
Process required payment of rebates to government or quasi-government agencies
and hospital or other group purchasing organizations.




 
(g)
Prepare and submit to the Commercial Oversight Committee for its review all
Marketing Plans and proposed appropriate marketing activities, expected to
include agency management, convention management, marketing and sales promotion.

 
(h)
Sales coverage and promotion to National Accounts (wholesalers and chains),
Managed Care Organizations, and Federal and State Reimbursement plans.




3.3  
TEAMM shall provide financial information to Exaeris regarding sales as reported
by the Prescriber Data and costs relating to the Product. This financial
information will also include Invoiced Sales, wholesaler inventory levels,
customer buying patterns and managed care formulary status.




3.4  
TEAMM will provide training assistance by making its sales trainer available to
initial training at launch of Exaeris’ Sales Representatives at TEAMM’s expense.
Exaeris will be responsible for all other training costs for their sales force
(i.e., meetings, travel, etc.).




3.5  
TEAMM will provide Exaeris with developed Product Promotional Materials and
Samples at quantities requested by Exaeris, at direct pass-through costs




3.6  
TEAMM will contract for and purchase, at its sole cost and expense, Prescriber
Data as outlined in the agreement.

 
CONFIDENTIAL TREATMENT

7

--------------------------------------------------------------------------------




ARTICLE 4
SERVICES PROVIDED BY EXAERIS




4.1  
Exaeris will position the Product in no lower than a Second Position Detail to
the Exaeris Prescribers, as documented by agreement of the parties and approved
by TEAMM, throughout the term of the Agreement unless otherwise approved by both
companies.




4.2  
Exaeris will provide updates of “Exaeris Prescribers” to TEAMM in an agreed upon
format, with inclusion of necessary information (i.e. Medical Education (ME)
number, etc) in an Excel spreadsheet as shown in Exhibit 3. TEAMM and Exaeris
will share each others prescribers lists. Updates shall be sent by each Party to
the other on a quarterly basis not later than 21 days in advance of the
beginning of the quarter. TEAMM and Exaeris will review the Prescriber lists for
a physician[s] that may appear on each company’s Prescriber lists and agree on
which Prescriber list (or possibly both) the physician[s] will be credited.




4.3  
Exaeris will provide TEAMM with an annual forecast for Sample and Promotion
Material requirements, which forecast shall be in accordance with the Marketing
Plan and subject to review and approval by Commercial Oversight Committee. TEAMM
will ship the samples to the location, compliant with PDMA guidelines, that
Exaeris specifies at mutually agreed upon times at Exaeris costs.




4.4  
Exaeris will bear all sales force costs for Exaeris sales force including but
not limited to salaries, expenses, benefits, company vehicles, and
administrative costs. TEAMM will bear all sales force costs for TEAMM sales
force including but not limited to salaries, expenses, benefits, company
vehicles, and administrative costs.




4.5  
Exaeris will provide a bonus incentive on the product sales to the sales force
customary to Exaeris’ current incentive plan and in line with the plan of action
(POA).




4.6  
Exaeris will have regularly scheduled POA and sales meetings to communicate
promotional strategy for the respective time period with input from TEAMM as
needed.




4.7  
In the unlikely event of a recall, Exaeris will cooperate with TEAMM to effect a
cost-efficient recall to be compliant with any and all regulatory requirements
and least disruptive to the business.




4.8  
Both during the term of this Agreement and after termination, each Party shall
promptly notify the other of any Product complaint, including but not limited to
any Adverse Drug Experience associated with the Product received by such Party.
TEAMM shall investigate and handle all Adverse Drug Experiences associated with
the Product, including those reported to TEAMM by Exaeris.

 
CONFIDENTIAL TREATMENT

8

--------------------------------------------------------------------------------


 

4.9  
If Exaeris receives orders for the Product, Exaeris shall make all reasonable
commercial efforts to forward such orders to TEAMM as soon as practicable.




4.10  
Exaeris shall allow for and support any marketing support programs including but
not limited to “lunch and learn” programs, local and national conventions that
would be compensatory to their spend on other Exaeris products and the product
contribution.




4.11  
Exaeris will provide support of the Product at appropriate conventions and with
Key Opinion Leader (KOL) development to the mutual benefit of Exaeris and TEAMM.
This support will include providing Exaeris Sales Representative(s) to
participate with TEAMM at TEAMM’s convention booths and/or to provide
information and advertisements at Exaeris’ booth where appropriate and
commensurate with the specialty importance Exaeris to assist TEAMM in KOL
development to the extent mutually agreed upon.




4.12  
Exaeris’ Representative will make the agreed upon number of pharmacy calls for
purposes of pharmacy stocking and product availability as outlined in Article
10.2 .

 

4.13  
Exaeris will maintain their own call activity tracking system and provide
periodic reports of call activity and Sample distribution to TEAMM




4.14  
Exaeris will contribute input to the Marketing Plan, strategy and marketing
activities that are directed toward allergy and pulmonology specialists



ARTICLE 5
MUTUAL COVENANTS




5.1  
Each Party shall cause its Sales Representatives to Detail the Product in the
United States in accordance with the Marketing Plan developed by TEAMM and
agreed upon by the Commercial Oversight Committee. Each Party will Promote the
Product using the same professional sales and marketing standards as it uses for
its own products.




5.2  
Each Party’s Sales Representatives shall make all Details in accordance with
approved labeling. Sales Representatives shall distribute only the designated
Promotional Materials with respect to Product pursuant to the Marketing Plan. In
the performance of its obligations hereunder, each Party shall, and shall cause
its Sales Representatives to, comply with all applicable laws and regulations,
including without limitation the FDA and the regulations promulgated thereunder.




5.3  
Each Party will maintain and provide reports on sales calls, sample
accountability, sample reporting, physician feedback and competitive
information. Each Party will be responsible for submitting all necessary
documentation to the appropriate agency to satisfy any state and federal
regulations on sample accountability and reporting for their respective sales
force and the samples shipped to it or their employees.

 
CONFIDENTIAL TREATMENT

9

--------------------------------------------------------------------------------


 

5.4  
Each Party will provide appropriate sales training (initial and ongoing) for
their Sales Representatives necessary for Promotion of the Product and
compliance with FDA regulations.




5.5  
Each Party will offer cooperation effort to coverage of Managed Care
Organizations and Federal and State Reimbursement plans to the mutual benefit of
both parties.

 
ARTICLE 6
TRAINING



6.1  
During the term of this Agreement, Exaeris will conduct initial and ongoing
training of this Product to their Sales Representatives. During the term of this
Agreement, and at Exaeris’s option, TEAMM shall make available to Exaeris, upon
a schedule to be arranged by discussion among the parties, to TEAMM sales
training personnel who will assist Exaeris’ product and sales management teams
in connection with the Detailing of the Product as outlined in Article 3.4.
During the term of this Agreement, TEAMM shall also provide Exaeris, without
cost to Exaeris, with reasonable quantities of training materials for the
Product which have been created and developed by TEAMM. Exaeris shall have the
responsibility for, and control over, the manner in which it trains its Sales
Representatives with respect to the Product, however the training shall be
consistent with the Marketing Strategies and compliant with FDA regulations.

 
ARTICLE 7
COORDINATION



7.1  
The parties shall each appoint an authorized representative (“Coordinator”) who
shall have principle responsibility for inter-company communications relating to
the Product and to whom notices and correspondence relating to this Agreement
will be directed. Each party will notify the other as to the name of the
individual so appointed. Each party may replace its Coordinator at any time,
upon written notice to the other party.




7.2  
The Coordinators shall establish a Commercial Oversight Committee (Committee)
within thirty (30) days following signing of the Agreement. This Committee will
be directed by the Coordinators and consist of representatives of each party who
will meet within sixty (60) days of the Effective Date of this Agreement to
develop a co-promotion launch plan and thereafter from time to time, at mutually
agreeable times and locations to discuss and coordinate the joint Detailing of
the Product in the United States and the strategies and programs that should be
developed to maximize the sales of the Product. Illustratively, the Committee
shall (i) coordinate Exaeris’ launch of the Product in the United States and
(ii) guide all continuing joint detailing efforts with respect to the Product in
the United States. TEAMM will have the final authority and responsibility, with
the cooperation and assistance of Exaeris, for developing detailing and
promotion strategies with respect to the Product.

 
CONFIDENTIAL TREATMENT

10

--------------------------------------------------------------------------------


 

7.3  
Exaeris physician targets and call plans shall be agreed upon by Exaeris and
TEAMM and will be the subject of the Exaeris Prescriber List on which
compensation will be based. TEAMM and Exaeris will exchange and compare each
party’s Prescriber List and Exaeris will make reasonable efforts to call on high
prescribing specialists (allergists, pulmonologists, pediatricians and primary
care) included in their geographic area and not called on by TEAMM’s Sales
Representatives.




7.4  
From time to time, but in no event less than once a year, the Commercial
Oversight Committee shall develop and formulate joint Marketing Plans for
specified periods (collectively, the “Marketing Plan” ) which shall set forth
detailing, promotion, sampling and marketing strategies for each party relating
to the Product. The provisions of the Marketing Plan shall be agreed to by the
Coordinators, and if the Coordinators cannot agree, then the matters in dispute
shall be referred to the Chief Operating Officers of the parties. TEAMM,
however, shall have the final responsibility for, and control over, the
development and content of the Marketing Plan. Unless otherwise agreed to by the
parties, the initial representatives from Exaeris and TEAMM will be * * * .
Replacements for such individuals shall be of no less seniority than Director of
Marketing. The Committee, at it’s discretion, can include additional members
from the companies provided each company has equal representation.




7.5  
Each party shall bear its own costs associated with its participation in the
Committee.




7.6  
At all times, Detailing, Promotional and Sampling activities will be consistent
with the requirements of federal regulations.




7.7  
During the term of and subject to any other provision of this Agreement, each
party will provide the other with all information relevant to the detailing and
promotion of the Product within a reasonable time after such information becomes
known to the party, provided such information is not received under a secrecy
obligation or is otherwise confidential or proprietary.




7.8  
On a quarterly basis the Commercial Oversight Committee (Committee) shall
provide to the parties a written report on the activities and performance of the
co-promotion effort. The content and structure and presentation format of this
report will be determined by the Committee, however, at a minimum, the report
will contain year to date sales performance, variance to budget, detailing
activity, promotional spend vs. budget and a TEAMM prescription analysis on the
following subsets of physicians: jointly detailed physicians; TEAMM only and
Exaeris only.




7.9  
Exaeris agrees to Promote the Product in accordance with the provisions set
forth in this Agreement and to follow the marketing strategies as outlined in
the Marketing Plan, as it may be amended and supplemented by the Committee
during the Term of this Agreement.



CONFIDENTIAL TREATMENT

11

--------------------------------------------------------------------------------




ARTICLE 8
PROMOTIONAL MATERIALS



8.1  
During the term of this Agreement, TEAMM shall create and develop, with the
assistance and cooperation of Exaeris, sales and Promotional Materials relating
to the Product for distribution to independent third parties. TEAMM shall
provide Exaeris with such materials, in amounts which are reasonable under the
terms of the Marketing Plan. Other than with the advice and written consent of
TEAMM, Exaeris shall not create or develop sales, promotional or other similar
material relating to the Product for distribution to independent third parties,
including members of the medical and health professions. Exaeris shall reimburse
TEAMM for the costs incurred by TEAMM to produce such all such sales and
Promotional Material supplied to Exaeris relating to the Product. The costs to
Exaeris will be the direct pass through costs incurred by TEAMM for the printing
and shipping of sales and Promotional Materials in quantities requested by
Exaeris. Exaeris will be responsible for agency costs only for material that
have been requested by Exaeris and for their sole use.




8.2  
Exaeris shall provide TEAMM with a list of Promotional Materials it agrees to
utilize in the promotion of the Product and a schedule setting forth Exaeris’
request for such materials and their delivery dates, all of which shall be
reasonable under then existing marketing conditions and subject to approval by
TEAMM. TEAMM shall promptly inform Exaeris whether it can deliver such materials
in accordance with such schedule. If TEAMM cannot meet the delivery schedule,
Exaeris, at its option, shall have the right to have prepared, at its own
expense, additional supplies of such material, provided that such additional
supplies conform in all respects with the material produced by TEAMM. If
requested by Exaeris, TEAMM shall use its best efforts to provide Exaeris, free
of charge, with mechanical and other items necessary to prepare such additional
supplies.




8.3  
Exaeris shall not be required to distribute any sales and Promotional Material
prepared after the date of this Agreement which (i) does not mention the
Product, or (ii) includes a reference to another TEAMM pharmaceutical product in
addition to the Product. In no event shall TEAMM be required to distribute any
material which contains a reference (i) to Exaeris (other than in connection
with the Detailing of the Product in accordance with this Agreement) or (ii) any
Exaeris pharmaceutical. Exaeris is not obligated to utilize all Promotional
Materials developed by TEAMM.




8.4  
TEAMM and Exaeris shall comply with the terms of this Agreement and all
applicable laws and regulations, including, without limitation, the FDA and the
regulations promulgated thereunder with respect to the sales and Promotional
Materials described herein.



CONFIDENTIAL TREATMENT

12

--------------------------------------------------------------------------------



ARTICLE 9
SAMPLING



9.1  
To achieve the objectives of this Agreement, both parties recognize that it is
necessary to distribute the Product * * * as Samples to health care
professionals on an ongoing basis (“Sampling Program”) and in a manner
consistent with the Marketing Plan. For any such Sampling Program, the
Coordinators, from time to time, shall establish a reasonable sampling strategy,
setting forth a sampling period, the number of Samples to be distributed during
such sampling period and the delivery schedule for Samples. TEAMM shall provide
Exaeris with all of Exaeris’ reasonable requirements for Samples of the Product
as allotted under any such Sampling Program. Exaeris shall reimburse TEAMM for
the costs incurred by TEAMM to provide such Samples. TEAMM shall ship Exaeris’s
requirements of samples to such Exaeris facilities as Exaeris may designate.
Samples shall be allotted on a per capita basis to the Exaeris sales force and
the TEAMM sales force as modified by the expected amount of time and effort to
be used by each sales force in Detailing the Product to each class of account
and by the Sampling Program. All samples delivered to Exaeris shall be packaged
in the same form and be of the same quality as Samples of the Product which
TEAMM normally distributes to health care professionals or to the trade in the
United States. TEAMM shall be allowed, for good cause, to require Exaeris to
make an accounting for all samples by so notifying Exaeris in writing.




9.2  
Each party shall comply with all laws and regulations applicable to the
distribution of Samples of the Product, including without limitation, the
Prescription Drug Marketing Act of 1987 (“PDMA”). The parties shall keep all
records and reports required to be kept by applicable laws and regulations and
make its facilities available at reasonable times during business hours for
inspection by the other party and representatives of governmental agencies. Each
party shall promptly provide to the other party a copy of all correspondence
with FDA related to PDMA compliance.

 
ARTICLE 10
SALES COVERAGE



10.1  
Exaeris will call on * * * as defined in Exaeris’ Prescriber List, as well as
pharmacy and third party reimbursement customers. As Exaeris wishes to add new
sales territories, Exaeris will inform TEAMM of this intention in writing and
shall work with TEAMM to add these territories in a manner which does not
conflict with TEAMM’s coverage at that time, subject always to TEAMM’s
discretion in permitting this intended expansion by Exaeris. TEAMM will be given
first right to call on any physician that appears on both TEAMM and Exaeris
current Prescriber List or expansion list. Both parties will collaborate to
complement each other’s future sales coverage territories on a best efforts
basis. Exaeris and TEAMM will apprise each other of their respective sales
territory expansion plans in respect to the Promotion of Product as they become
known and as far in advance as is feasible so that these new territories can be
accommodated to the extent commercially reasonable. Exaeris will provide TEAMM
with a list of prescribers in the required format ( as outlined in Exhibit 3) to
track prescriptions through Prescriber Data source. New Prescribers may be added
on a quarterly basis in a time frame mutually agreed upon in advance of the
Quarter but not to be less than three (3) weeks in advance of the first day of
the new Quarter, subject to acceptance and approval by TEAMM. TEAMM and Exaeris
will exchange and compare each party’s Prescriber List and Exaeris will make
reasonable efforts to call on high prescribing specialists (allergists,
pulmonologists, pediatricians and primary care) included in their geographic
area and not called on by TEAMM’s Sales Representatives.

 
CONFIDENTIAL TREATMENT

13

--------------------------------------------------------------------------------


 
It is hereby expressly understood and agreed by and between TEAMM and Exaeris
that TEAMM shall at all times have the right to call on any and all prescribers,
either through its own Sales Representatives or through one or more co-promotion
arrangements, other than Exaeris’ Prescribers as that list may exist and be
updated from time to time through the Term of this Agreement.



10.2  
Minimums:




a.  
Exaeris commits to having a minimum of *** Detailing Sales Representatives hired
and prepared to Promote as of the date of Launch with physician coverage of an
average of *** target physicians per Representative




b.  
Exaeris’ physician coverage shall consist of a minimum of *** physicians with a
target of *** allergists, *** pulmonologists, *** pediatricians and *** primary
care physicians. Further, Exaeris commits to a minimum of *** physician Details
in calendar year 2006 and *** physician details in calendar year 2007 and ***
physician details for the period January-March of 2008




c.  
Additionally, Exaeris shall cause its Sales Representatives to make a minimum of
*** pharmacy calls in the first *** months of launch in 2006 and *** pharmacies
calls per week per representative thereafter.




d.  
Product shall be in no less than a *** Detail Position throughout the term of
this Agreement.




e.  
Exaeris’ percent of prescriptions as reported by “Prescriber Data” shall not
fall below ***. For purposes of this agreement, the number of Sales
Representatives shall include the count of open territories. This minimum
requirement is waived for the first *** reporting period (quarter) following the
launch date.

 
CONFIDENTIAL TREATMENT

14

--------------------------------------------------------------------------------


 

10.3  
Activity Audits. No later than sixty (60) days after the conclusion of each
Quarter, Each party will provide a report, based upon internal Detailing report
data setting forth Details for the Products for the preceding Quarter including
acknowledgments of Samples distributed for such quarter. In addition, Exaeris
agrees to make available to TEAMM, upon reasonable advance notice, such other
books and records necessary to verify the accuracy of such report in respect of
any Quarter ending not more than eighteen (18) months prior to the date of such
request. Upon expiration of eighteen (18) months following the end of any
Quarter, unless prior to such expiration, based upon such inspection, TEAMM has
notified Exaeris of an issue regarding such report, the report reflecting
Exaeris Product Details for such Quarter shall be binding; and Exaeris shall be
released from any liability or accountability to TEAMM with respect to the
number of Product Details given during such Quarter.

 
ARTICLE 11
COMPENSATION



11.1  
TEAMM shall pay Exaeris a Co-Promotion Payment based on Exaeris’ Percentage of
*** credited to the Exaeris’ Prescribers based on the terms as outlined below.
An example of the calculations in this article is provided in ***.




a.  
For Invoiced sales of Product, Exaeris’ Co-Promotion Payment shall be based on
Exaeris’ Percentage of prescriptions generated by Exaeris’ Prescribers as
reported by Prescriber Data and determined by the calculation outlined in
Article 11.1(b) applied against unit Invoiced Sales for the reporting quarter at
the Product Contribution-Co-Promotion payment per unit outlined in Article 11.1
(e)

b.    



***



c.  
Should TEAMM and Exaeris mutually agree to dual coverage on a physician, Exaeris
share of *** for dual coverage physician(s) will be *** of the *** by such
physician(s).




d.  
Exaeris’ Percentage of *** shall be calculated as an average over a Quarter.
However, the first period in which this percentage is averaged may include more
than three months. For this period only, the *** will be averaged over the
longer period to adjust for stocking, however, the first co-promotion payment
will be made after the first full Quarter in an effort to provide a fair average
of *** activity to be applied against the initial stocking of the Product. For
example, if Quarter Sales begin March 27, 2006 and Detailing begins May 1, 2006,
the first full Quarter would conclude at the end of September. In this example
Exaeris would receive a co-promotion payment after the completion of the first
full quarter in the time frame outlined in this Agreement in 11.3., However, the
co-promotion payment at the end of September would be based on a computation of
Exaeris’ Percentage of *** over the period beginning May 1st through September
30th. This percentage will be applied against Quarter Sales from March 27th and
including Quarter Sales through the Quarter ending September 2006. However a
payment of *** will be made to Exaeris for the first partial quarter for their
efforts during training, launch and initial detailing period and paid six weeks
after June 30, 2006. This payment will be credited against the total amount due
Exaeris for the period from the Launch of the Product to the end of the first
full quarter during which the product has been Detailed.

 
CONFIDENTIAL TREATMENT

15

--------------------------------------------------------------------------------


 

e.  
Compensation would be based on the following formula (example in Exhibit 1)



***
 

11.2  
All accruals for the first twelve months will be calculated using the estimated
percentages stated in 11.1(e). A reconciliation to actual deductions will be
calculated no later than 90 days following the first twelve months after
Detailing begins. The actual percentages will be the basis for the estimated
accruals from that point until the next reconciliation.




11.3  
Unless otherwise indicated in this Section, TEAMM shall pay to Exaeris, within
*** weeks of the close of each calendar Quarter in a Detailing Year, a
Co-Promotion Payment equal to:




a.  
The Co-Promotion Payment payable to Exaeris for the Detailing Quarter
(calculated through the end of such calendar quarter) calculated in accordance
with 11.1.




b.  
Within *** days after the close of each calendar quarter, TEAMM shall submit to
Exaeris a reconciliation report outlining the calculation of the payments made
to Exaeris.




11.4  
Exaeris agrees to compensate TEAMM for its prior development, marketing and
inventory carrying costs by development compensation payments totaling *** to be
paid as indicated below:



***



11.5  
The amount of each payment due to Exaeris pursuant to this article shall be
adjusted by deducting all outstanding and unpaid TEAMM invoices presented to
Exaeris for development compensation payments, Samples and Product Promotional
Materials due to TEAMM under this Agreement during the period for which payment
is calculated. In the event that such invoices are in excess of the amount due
to Exaeris for such period, Exaeris shall pay the amount of such excess to
TEAMM.




11.6  
The parties hereto expressly understand and agree that TEAMM shall be entitled
to rely solely on the Prescriber Data to calculate Exaeris’ Percentage used in
calculating the Co-Promotion Payments due Exaeris.

 
CONFIDENTIAL TREATMENT

16

--------------------------------------------------------------------------------


 

11.7  
TEAMM shall keep adequate records to account for the sums due to Exaeris under
this Agreement. Such records shall be retained by TEAMM and shall be made
available for reasonable review and audit, at the request and expense of
Exaeris, by an independent certified public accountant appointed by Exaeris and
reasonably acceptable to TEAMM for the purposes of verifying TEAMM’s accounting
reports hereunder. The documents from which the accounting required by this
Article have been prepared shall be retained for the lesser of one (1) year
after the completion of an audit thereof, if an audit has been requested, or
three (3) years from the date of the documents originate.




11.8  
All sums due to Exaeris shall be payable in U.S. dollars by TEAMM on the
specified due date at the address set forth in Article 20.2.

 
CONFIDENTIAL TREATMENT

17

--------------------------------------------------------------------------------


 
ARTICLE 12
CONFIDENTIALITY



12.1  
The provisions of the Confidentiality and Non- Disclosure Agreement relating to
the non-disclosure and non-use of Proprietary Information belonging to either
party, entered into previously by the parties, shall apply to any such
information disclosed by either party to the other party in connection with this
Agreement, and the terms of that Confidentiality and Non- Disclosure Agreement,
dated as of November 14, 2005 and signed November 22, 2005, are hereby
incorporated herein and made a part hereof. Any breach thereof shall be deemed
to be a breach of this Agreement.

 
ARTICLE 13
PUBLICITY/PRESS RELEASES



13.1  
Neither party shall distribute or have distributed any such information which
bears the name of the other without the prior written approval of the other,
which approval shall not be unreasonably withheld. The Product shall be
represented solely as a TEAMM product. When packaged, the Product will bear the
TEAMM name (as distributor) and the manufacturer’s name only. All promotional
and sales materials, not currently printed, that are intended for use by both
parties in the Promotion of the Product will include the identity of both
parties and will represent Exaeris as a co-promotion partner or as providing
marketing support.




13.2  
The parties agree to issue a joint press release announcing the co-promotion;
provided that no publicity release or announcement concerning this Agreement or
the transactions contemplated hereby shall be issued without the advance written
consent of the other, such consent not to be unreasonably withheld, except as
such release or announcement may be required by law, in which case the party
making the release or announcement shall, before making any such release or
announcement, afford the other party a reasonable opportunity to review and
comment upon such release or announcement. TEAMM and Exaeris recognize that
disclosure of this Agreement (including copies of each) to the I.R.S.(Internal
revenue Service), SEC (Security Exchange Commission) and other governmental
authorities may be required, and each waives the requirements of this subsection
with respect to disclosure (and copies) to such entities.

 
CONFIDENTIAL TREATMENT

18

--------------------------------------------------------------------------------


 
ARTICLE 14
TERM AND TERMINATION



14.1  
The initial term of this Agreement shall commence on the Effective Date and
shall continue for a period of twenty-four (24) consecutive months, unless
earlier terminated in accordance with the provisions of thisArticle 14. This
Agreement is renewable for subsequent twelve (12) month periods thereafter only
by written agreement signed by both parties.




14.2  
Notwithstanding any other provision of this Agreement, either party may
terminate this Agreement by notice in writing to the other upon or at any time
after the occurrence of any of the following events:




a.  
If the other commits a material breach of this Agreement, or fails to perform
any material obligation under this Agreement, which (i) shall not have been
remedied within ninety (90) days of the receipt by the other of a notice
identifying the breach and (ii) continues to exist at the time of notice of
termination; or Exaeris is unable to meet the minimum requirements outlined in
this agreement.




b.  
If the other is unable to pay its debts, becomes bankrupt or insolvent, or
enters into liquidation whether compulsorily or voluntarily or compounds with or
convenes a meeting of its creditors or has a receiver appointed over all or part
of its assets or takes or suffers any similar action in consequence of a debt or
ceases for any reason to carry on business.




14.3  
Notwithstanding any other provision herein to the contrary, either party may
terminate this Agreement at any time for any reason by giving the other party
ninety (90) days prior written notice of such termination, specifying the
effective date of such termination. Termination by Exaeris under this Article
shall not release TEAMM from any obligation to pay Exaeris any sums due or
accrued under this Agreement through the effective date of termination or
release Exaeris from any obligation to pay TEAMM any sums due under this
agreement. This payment obligation shall include, without limitation, the
reconciliation of accrued discounts and rebate to actual amount incurred. In
addition, should Exaeris terminate this agreement without cause before all
outstanding development compensation payments are received by TEAMM or TEAMM
terminates due to Exaeris’ material breach, Exaeris agrees to make immediate
payment to TEAMM of the remaining outstanding development compensation payments
in recognition of the credit for stocking paid to Exaeris. If TEAMM terminates
for any reason other than material breach by Exaeris, then Exaeris shall have no
further obligation to make any development payments which accrued subsequent to
the termination date.




14.4  
The expiration or termination of this Agreement shall not relieve the parties
hereto of any liability which accrued hereunder prior to the effective date of
such expiration or termination nor preclude either party from pursuing all
rights and remedies it may have hereunder or at law or in equity with respect to
any breach of this Agreement nor prejudice either party’s right to obtain
performance of any obligation provided for in this Agreement which expressly
survives termination or expiration.

 
CONFIDENTIAL TREATMENT

19

--------------------------------------------------------------------------------


 

14.5  
Any dispute that may arise under this Agreement shall first be submitted to
Mediation through the Commercial Oversight Committee created pursuant to Article
7 herein, and/or by mediators selected and appointed by the Committee. If the
Parties fail to resolve a dispute through mediation within thirty (30) days of
the request to mediate, and a party wishes to pursue the matter, each such
dispute, controversy, that is not considered an “Excluded Claim” shall be
finally resolved by binding arbitration in accordance with the Commercial
Arbitration Rules of the American Arbitration Association (“AAA”) with
Supplementary Procedures for Commercial Arbitration, and Supplementary
Procedures for Large Complex Cases. Judgment on the arbitration award may be
entered in any court having jurisdiction thereof. The arbitration shall be
conducted by a panel of three (3) persons experienced in the pharmaceutical
business: within thirty (30) days after initiation of arbitration, each party
shall select one (1) Person to act as arbitrator and the two-party selected
arbitrators shall select a third arbitrator within thirty (30) days of their
appointment. If the arbitrators selected by the parties are unable or fail to
agree upon the third arbitrator, the AAA shall appoint the third arbitrator. The
place of arbitration shall be Raleigh, North Carolina. Either party may apply to
the arbitrators for interim injunctive relief until arbitration award is
rendered or the controversy is otherwise resolved. Either party also may,
without waiving any remedy under this Agreement, seek from any court having
jurisdiction any injunctive or provisional relief necessary to protect the
rights or property of that party pending the arbitration award. The arbitrators
shall have no authority to award punitive, special, consequential, or any other
type of damages not measured by a party’s compensatory damages. Each party shall
bear its own costs and expenses and attorneys’ fees, and an equal share of the
arbitrators’ and any administrative fees of arbitration. Except to the extent
necessary to confirm an award or as maybe required by law, neither a party nor
an arbitrator may disclose the existence, content, or results of arbitration
without the prior written consent of both parties. In no event shall arbitration
be initiated after the date a legal or equitable proceeding based on the
dispute, controversy or claim would be barred by the applicable North Carolina
statute of limitations. As used in this Section, the term “Excluded Claim” shall
mean a dispute, controversy or claim that concerns (i) the validity or
infringement of a patent, trademark or copyright; or (ii) any antitrust,
anti-monopoly or competition law or regulations, whether or not statutory.

 
CONFIDENTIAL TREATMENT

20

--------------------------------------------------------------------------------





14.6  
Recognizing that immediate and irreparable injury may result to the
non-breaching party (“Non-Breaching Party”), it’s business and property in the
event of a continuing breach of any of the provisions of Articles 3, 4, 5 and
10.2 by a party, that such provisions are necessarily of a special, unique and
extraordinary nature and that any loss arising from a breach of any such
provision may not reasonably and adequately be compensated by monetary damages,
and because this Agreement is based in significant measure upon such provisions,
the party breaching any of the covenants of Articles 3, 4, 5 and 10.2 as
applicable (“Breaching Party”), expressly agrees that in the event of a
violation of such provisions, the Non-Breaching Party shall be entitled, in
addition to any other remedies and damages the Non-Breaching Party could recover
as a result of any such violation, to seek restraining orders and/or
injunctions, both temporary and permanent, in order to prevent any future
violations -thereof by the Breaching Party. Any bond required to be posted by
the Non-Breaching Party with regarding to the enforcement of this Section shall
be limited to ***.

 

14.7  
Consequences of Termination.




a.  
In the event of termination of this Agreement under Article 14 hereof, any
payments payable pursuant to Article 11 hereof shall be made only with respect
to the Quarterly Sales generated prior to the effective date of such
termination.




b.  
Except as set forth herein, any termination, cancellation or expiration of this
Agreement shall not relieve either party of any obligation which has accrued
prior to the date of such termination, cancellation or expiration, including but
not limited to, such party’s obligations under Article 11 of this Agreement,
which obligation shall remain in full force and effect for the period provided
therein or if no period is provided, indefinitely.




c.  
In the event of termination of this Agreement by Exaeris during first six
months, except for cause due to material breach by TEAMM, Quarterly Sales will
be adjusted to reflect more accurately the payment on sales created through
prescriptions for that period rather than Product stocking in wholesalers and
retail accounts. In this situation, the co-promotion payment due to Exaeris
would be calculated on prescriptions written by Exaeris Prescribers as reported
through Prescriber Data.




d.  
Termination of this Agreement does not relieve Exaeris from development
compensation payments agreed to and due to TEAMM. Notwithstanding the foregoing,
in the unlikely event that the Product is not available for commercial
distribution for a period of six (6) months or greater subsequent to the Launch
Date, Exaeris shall not responsible for any outstanding Development compensation
as due in Article 11.4 until such time as the Product is once again available
for commercial distribution.




14.8  
Returned Materials. Upon the termination of this Agreement, TEAMM and Exaeris
each shall return to the other all information which it possesses or controls
that belongs to the other, except that each may retain a copy for recordkeeping
purposes

 
CONFIDENTIAL TREATMENT

21

--------------------------------------------------------------------------------


 
ARTICLE 15
NON-COMPETE



15.1  
Exaeris agrees that during the Term of the Definitive Agreement and for one (1)
year post-termination of the Agreement other than for breach by TEAMM or
termination by TEAMM without cause, Exaeris and its affiliates will not develop,
produce, market or sell or cause to be developed, produced, marketed or sold any
after market products that is or is designed to convert a metered dose inhaler
(MDI) into a breath-activated delivery with dose counter which would compete
directly with the Product (other than the Product) (“Competing Product”). TEAMM
agrees during the term of the Definitive Agreement, it will not develop,
produce, market or sell or cause to be developed, produced, marketed or sold any
Competing Product.



ARTICLE 16
TRADEMARK



16.1  
Exaeris shall Promote and Detail the Product only under the Trademark(s).




16.2  
Each party acknowledges the validity of the other party’s right, title and
interest in and to its or it’s partners Trademark(s) and shall not have, assert
or acquire any right, title or interest in or to any such other party’s
Trademark(s).




16.3  
Exaeris shall use the product Trademark(s) only in the manner provided for in
hereof or as otherwise directed by TEAMM and shall not use any Trademark on any
other goods or Products notwithstanding that such goods or Products are
dissimilar to the Product or have a different use.

 
ARTICLE 17
INSURANCE



17.1  
TEAMM shall at all times maintain insurance, including but not limited to
product liability insurance, in commercially reasonable amounts for its
respective obligations and potential liabilities in an amount no less than ***
million dollars (***) per occurrence and in the aggregate. TEAMM will name
Exaeris as additionally insured under its product liability policy. Exaeris
shall at all times maintain general liability, workman’s compensation, auto and
professional liability insurance, in commercially reasonable amounts for its
respective obligations and potential liabilities in an amount no less than ***
million dollars (***) per occurrence and in the aggregate. Exaeris will name
TEAMM as additionally insured under its general liability, auto and professional
liability policies. Each party shall, at the request of the other party, provide
such evidence of such insurance as requested, including a certificate of
insurance.

 
CONFIDENTIAL TREATMENT

22

--------------------------------------------------------------------------------


 
ARTICLE 18
INDEMNIFICATION



18.1  
(a) Each party hereto (the “Indemnifying Party”) shall indemnify, defend and
hold harmless the other party hereto, its directors, officers, employees and
Affiliates (collectively, the “Indemnified Parties”) from and against any and
all Damages incurred or suffered by the Indemnified Parties to the extent
arising out of any breach of this Agreement by the Indemnifying Party or out of
the sole or contributory negligence of the Indemnifying Party in performing its
obligations under this Agreement.



(b) Exaeris agrees to indemnify, defend and hold harmless the TEAMM Indemnified
Parties against any claim, action, suit or proceeding, settlement amounts or
damages, liabilities, costs and expenses (including reasonable attorneys' fees)
(“Claim”) by a third party alleging that any materials provided by Exaeris
(other than those received from TEAMM) infringes or violates any intellectual
property rights of such third party.


(c) TEAMM agrees to indemnify, defend and hold harmless the Exaeris Indemnified
Parties against any Claim by a third party (i) alleging that any materials
provided by TEAMM (other than those received from Exaeris) infringes or violates
any intellectual property rights of such third party or (ii) arising out of the
use of Product whether under product liability or otherwise.



18.2  
Any Indemnified Party shall notify the Indemnifying Parties of any potential
claim , and both parties agree that the indemnification provisions set forth in
this agreement thereof shall apply to and govern any claims for indemnification
under this Agreement.




18.3  
This Section shall survive the expiration or termination of this Agreement.

 
ARTICLE 19
REPRESENTATION AND WARRANTIES



19.1  
Exaeris is a corporation duly organized and validly existing under the laws of
the State of Delaware. Exaeris has all necessary corporate power and authority
to enter into, and be bound by the terms and conditions of this agreement.




19.2  
The execution, delivery and performance by Exaeris of this Agreement and each
agreement of instrument contemplated by this Agreement and the performance of
the transactions contemplated hereby and thereby, have been duly authorized by
all necessary corporate action by Exaeris. This Agreement is, and each agreement
or instrument contemplated by this Agreement, when executed and delivered by
Exaeris in accordance with the provisions hereof, will be the legal, valid and
binding obligation of Exaeris, in each case enforceable against Exaeris in
accordance with its terms, except as such enforceability may be limited by
applicable bankruptcy, insolvency, moratorium, reorganization, or similar laws
from time to time in effect which affect the enforcement of creditors' rights
generally and by legal and equitable limitations on the availability of specific
performance and other equitable remedies against Exaeris. All Persons who have
executed this Agreement on behalf of Exaeris, or who will execute on behalf of
Exaeris any agreement or instrument contemplated by this Agreement, have been
duly authorized to do so by all necessary corporate action. Neither the
execution and delivery of this Agreement by Exaeris, or any such other agreement
or instrument by Exaeris, nor the performance of the obligations contemplated
hereby and thereby, will (i) conflict with or result in any violation of or
constitute a breach of any of the terms or provisions of, or result in the
acceleration of any obligation under, or constitute a default under any
provision of the Certificate of Incorporation or By-laws of Exaeris or any
contract or any other obligation to which Exaeris is a party or to which it is
subject or bound, or (ii) violate any judgment, order, injunction, decree or
award of any court, administrative agency, arbitrator or government body
against, or affecting or binding upon, Exaeris or upon the securities, property
or business of Exaeris, or (iii) constitute a violation by Exaeris of any
applicable law or regulation of any jurisdiction as such law or regulation
relates to Exaeris or to the property or business of Exaeris except for such
conflict, acceleration, default, breach or violation that is not reasonably
likely to have a material adverse effect on Exaeris’ ability to perform its
obligations under this Agreement or any agreement or instrument contemplated
hereby

 
CONFIDENTIAL TREATMENT

23

--------------------------------------------------------------------------------


 

19.3  
TEAMM is a corporation duly organized and validly existing under the laws of the
State of Florida. TEAMM has all necessary corporate power and authority to enter
into, and be bound by the terms and conditions of this agreement.




19.4  
The execution, delivery and performance by TEAMM of this Agreement and each
agreement of instrument contemplated by this Agreement and the performance of
the transactions contemplated hereby and thereby, have been duly authorized by
all necessary corporate action by TEAMM. This Agreement is, and each agreement
or instrument contemplated by this Agreement, when executed and delivered by
TEAMM in accordance with the provisions hereof, will be the legal, valid and
binding obligation of TEAMM, in each case enforceable against TEAMM in
accordance with its terms, except as such enforceability may be limited by
applicable bankruptcy, insolvency, moratorium, reorganization, or similar laws
from time to time in effect which affect the enforcement of creditors' rights
generally and by legal and equitable limitations on the availability of specific
performance and other equitable remedies against TEAMM. All Persons who have
executed this Agreement on behalf of TEAMM, or who will execute on behalf of
TEAMM any agreement or instrument contemplated by this Agreement, have been duly
authorized to do so by all necessary corporate action. Neither the execution and
delivery of this Agreement by TEAMM, or any such other agreement or instrument
by TEAMM, nor the performance of the obligations contemplated hereby and
thereby, will (i) conflict with or result in any violation of or constitute a
breach of any of the terms or provisions of, or result in the acceleration of
any obligation under, or constitute a default under any provision of the
Certificate of Incorporation or By-laws of TEAMM or any contract or any other
obligation to which TEAMM is a party or to which it is subject or bound, or (ii)
violate any judgment, order, injunction, decree or award of any court,
administrative agency, arbitrator or government body against, or affecting or
binding upon, TEAMM or upon the securities, property or business of TEAMM, or
(iii) constitute a violation by TEAMM of any applicable law or regulation of any
jurisdiction as such law or regulation relates to TEAMM or to the property or
business of TEAMM except for such conflict, acceleration, default, breach or
violation that is not reasonably likely to have a material adverse effect on
TEAMM’s ability to perform its obligations under this Agreement or any agreement
or instrument contemplated hereby.

 
CONFIDENTIAL TREATMENT

24

--------------------------------------------------------------------------------


 

19.5  
TEAMM hereby acknowledges that (i) TEAMM licenses the marketing rights to the
Product in the United States under and pursuant to the terms and conditions of
that certain Development and License Agreement by and between TEAMM and
Respirics, and (ii) that Respirics has in turn authorized TEAMM to the market,
sell and distribute the Products in the United States pursuant to the terms and
conditions of the Respirics Marketing Agreement.




19.6  
It is understood and agreed by TEAMM and Exaeris that TEAMM purchases the
Product from a contract manufacturer controlled by Respirics, which is
responsible for determining and insuring that all Product shall as of the date
shipped to TEAMM, fully conform to the Specifications and have been manufactured
in compliance with the 510(k) and all applicable laws. TEAMM makes no
representation or warranty as to any product, expressed or implied, either in
fact or by operation of law, by statue or otherwise, and TEAMM specifically
disclaims any and all implied or statutory warranties, including without
limitation, any warranty of fitness for a particular purpose or warranty of
noninfringement.

 
ARTICLE 20
MISCELLANEOUS




20.1  
Neither party shall assign this Agreement nor any of their respective rights or
obligations hereunder without the prior written consent of the other party,
except that either party may assign this Agreement to any of its Affiliates or
to any Person or entity to which substantially all of its assets are transferred
by operation of law or otherwise, including, but without limitation, by merger
or transfer of stock. Any other attempted assignment without such consent shall
be void. Any assignee or transferee of this Agreement and/or the rights or
obligations hereunder shall expressly assume in writing all obligations of the
assign or/transferor pursuant to this




20.2  
Notices. All notices or other communications required or permitted to be given
hereunder shall be in writing and shall be deemed to have been duly given if
delivered by hand or mailed first class, postage prepaid, by registered or
certified mail, return receipt requested (notices shall be deemed to have been
given on the date received) as follows:

 
CONFIDENTIAL TREATMENT

25

--------------------------------------------------------------------------------


 
        a.     If to Exaeris, as follows:
Exaeris Pharmaceuticals, Inc.
403 Gordon Dr
Exton, PA 19341
Attn to: Stephen Beckman


With a copy to:
Exaeris Pharmaceuticals, Inc.
Attn: General Counsel



                         b.  If to TEAMM, as follows:


TEAMM Pharmaceuticals, Inc
2501 Aerial Center Parkway
Suite 100
Morrisville, NC 27560
Attn to: Martin G. Baum


With a copy to:
Accentia Biopharmaceuticals, Inc. / TEAMM Pharmaceuticals, Inc


324 S. Hyde Park Avenue
Tampa, FL 33606
Attn: General Counsel





c.  
or in any case to such other address or addresses as hereafter shall be
furnished as provided in this article by any party hereto to the other party.




20.3  
Waiver: Remedies. No delay on the part of Exaeris or TEAMM in exercising any
right, power or privilege hereunder shall operate as a waiver thereof, nor shall
any waiver on the part of either Exaeris or TEAMM of any right, power or
privilege hereunder operate as a waiver of any other right, power or privilege
hereunder nor shall any single or partial exercise of any right, power or
privilege hereunder preclude any other or further exercise thereof or the
exercise of any other right, power or privilege hereunder.




20.4  
Entire Agreement. This Agreement and all agreements and documents referenced
herein or contemplated hereby constitute the entire agreement between the
parties with respect to the subject matter hereof and supersedes all prior
agreements or understandings of the parties relating thereto.




20.5  
Amendment. This Agreement may be modified or amended only by written agreement
of the parties hereto.

 
CONFIDENTIAL TREATMENT

26

--------------------------------------------------------------------------------


 

20.6  
Counterparts. This Agreement may be executed in any number of counterparts, each
of which shall be deemed an original but all of which together shall constitute
a single instrument.




20.7  
Governing Law. This Agreement shall be governed and construed in accordance with
the laws of the State of Florida-excluding any choice of law rules which may
direct the application of the law of another state.




20.8  
Captions. All section titles or captions contained in this Agreement, in any
Article referred to herein or in any Exhibit annexed hereto, and the table of
contents, if any, to this Agreement are for convenience only, shall not be
deemed a part of this Agreement and shall not affect the meaning or
interpretation of this Agreement.




20.9  
No Third Party Rights. No provision of this Agreement shall be deemed or
construed in any way to result in the creation of any rights or obligations in
any Person not a party to this Agreement




20.10  
Relationship of the Parties. Each party understands and agrees that it has no
authority to assume any obligation on behalf of the other party and that, except
as expressly permitted herein, it shall not hold out to third parties that it
has any authority to act on the others party’s behalf (specifically with respect
to any new buying customer, Exaeris may not bind TEAMM to any business
arrangement whatsoever). Unless otherwise expressly stated herein, each party
shall be responsible for its own expenses relating to its performance under the
Agreement and shall not incur expenses for the other parties account unless
expressly authorized in writing to do so.




20.11  
Headings. All headings are for reference purposes only and shall not in any way
affect the meaning or interpretation of this Agreement.




20.12  
Severability. Both parties hereto expressly agree and contract that it is not
the intention of either party to violate any public policy, statutory or common
laws, rules, regulations, treaties or decisions of any government or agency
thereof. If any provision of part thereof contained in this Agreement is
declared invalid by any court of competent jurisdiction or a government agency
having jurisdiction, each such declaration shall not affect the remainder of the
provision or the other provisions and each shall remain in full force and
effect.




20.13  
Force Majeure. If either party is prevented from complying, either totally or in
part with any of the terms or provisions set forth herein, by reason of force
majeure, including, by way of example and not of limitation, fire, flood,
explosion, storm, strike, lockout or other labor dispute, riot, war, rebellion,
accidents, acts of God, acts of governmental agencies or instrumentalities,
failure of suppliers or any other external cause or externally induced casualty
beyond its reasonable control, whether similar to the foregoing contingencies or
not, said party shall provide written notice of same to the other party. Said
notice shall be provided within three (3) business days of the occurrence of
such event and shall identify the requirements of this Agreement or such of its
obligations as may be affected, and to the extent so affected, said obligations
shall be suspended during the period of such disability. The party prevented
from performing hereunder shall use all commercially reasonable efforts to
remove such disability, and shall continue performance whenever such causes are
removed. The party so affected shall give to the other party a good faith
estimate of the continuing effect of the force majeure condition and the
duration of the affected party’s nonperformance. If the period of any previous
actual nonperformance of Exaeris because of Exaeris force majeure conditions
plus the anticipated future period of Exaeris nonperformance because of such
conditions will exceed an aggregate of one hundred eighty (180) days within any
twenty-four (24) month period, TEAMM may terminate this Agreement by written
notice to Exaeris. If the period of any previous actual nonperformance of TEAMM
because of TEAMM force majeure conditions plus the anticipated future period of
TEAMM nonperformance because of such conditions will exceed an aggregate of one
hundred eighty (180) days within any twenty-four (24) month period, Exaeris may
terminate this Agreement by written notice to TEAMM. When such circumstances as
those contemplated herein arise, the parties shall discuss in good faith, what,
if any, modification of the terms set forth herein may be required in order to
arrive at an equitable solution.



CONFIDENTIAL TREATMENT

27

--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the parties have caused this Agreement to be duty executed
and delivered on the day and year first above written.



        TEAMM Pharmaceuticals, Inc.  Accentia Biopharmaceuticals, Inc    
   
   
   By:   /s/ Martin G. Baum   By:    /s/ Frank O’Donnell, Jr.    Martin G. Baum
Frank O’Donnell, Jr., MD    President and Chief Operating Officer Chairman      
Exaeris, Inc    By:  /s / Stephen Beckman     Stephen Beckman
President and Chief Operating Officer
 


CONFIDENTIAL TREATMENT

28

--------------------------------------------------------------------------------


   
EXHIBIT 1


Example of Compensation Calculation




***

 
 
CONFIDENTIAL TREATMENT


--------------------------------------------------------------------------------



 
EXHIBIT 2




mdturbo Logo [mdturbologo.jpg]




CONFIDENTIAL TREATMENT


--------------------------------------------------------------------------------


 
EXHIBIT 3




Format to submit physician data for inclusion into Prescriber Data Source and
Prescriber List


Excel Spreadsheet


ME Number
   
Last Name
   
First Name
   
Middle Initial
   
Street Address
   
City
   
State
   
Zip Code
   
Specialty
   
Territory number
 



CONFIDENTIAL TREATMENT


--------------------------------------------------------------------------------


 


EXHIBIT 4


EXAMPLE: Calculation of Co-Promotion Payment to Exaeris




***
 
 
CONFIDENTIAL TREATMENT


--------------------------------------------------------------------------------


 